Title: To Alexander Hamilton from Walter Livingston, 18 December 1790
From: Livingston, Walter
To: Hamilton, Alexander


New York Decr. 18. 1790
Sir
On the 20 of last month I applied to you respecting the Claims of Sands Livingston & Co. against the united States. Tho hurried with the most important business, permit me to call your attention to our demand, by requesting you to inform me, if application has been made to the Attorney General, for his opinion respecting the authority of the Comptroller either to allow or reject the Claims established by the Award.
